DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 5 (claims 1-11) in the reply filed on 18 November 2021 is acknowledged. Claims 12-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roth (US 2,684,034).
Regarding claim 1, Roth discloses a regenerative blower-compressor (shown in Fig. 2, reproduced below for convenience), comprising: an impeller 15 mounted to a drive shaft 10 within a housing 3 including a channel 21 extending from an inlet 22 adjacent to a low fluid-pressure region of the channel to an outlet 23 adjacent to a high fluid-pressure region of the channel (see Fig. 1), the impeller extends radially outward through an annular volume within the housing from the drive shaft to blades 25 in the channel (as shown in Fig. 2), the impeller configured to rotate for rotating the blades through the channel for forcing fluid through the channel from the inlet to the outlet in response to rotation of the drive shaft (impeller 15 pumping fluid from inlet 22 to outlet 23 disclosed in Col. 3 lines 27-44), the drive shaft extends from the impeller within the annular volume to into a shaft chamber within the housing (holes 38 and 40 in the shaft being interpreted collectively as the “shaft chamber,” see Fig. 2), and the shaft chamber configured to receive fluid leaked through the housing to into the shaft chamber from the high fluid-pressure region of the channel (as disclosed in Col. 5 lines 18-37, fluid flows from the high pressure region into hole 38, i.e. the shaft chamber); and a port (chamber 19 and groove 45 collectively) coupled in fluid communication directly between the shaft chamber and the low fluid-pressure region of the channel for venting fluid directly from the shaft chamber to into the low fluid-pressure region of the channel (as disclosed in Col. 5 lines 18-37, leaked fluid flows from holes 38 and 40 into chamber 19 and port 45 to the low pressure region of the pump).

    PNG
    media_image1.png
    629
    398
    media_image1.png
    Greyscale


	Regarding claim 6, Roth discloses a regenerative blower-compressor, comprising: an impeller 15 mounted to a drive shaft 10 within a housing 3 including a channel 21 extending from an inlet 22 adjacent to a low fluid-pressure region of the channel to an outlet 23 adjacent to a high fluid-pressure region of the channel (see Fig. 1), the impeller extends radially outward .

Allowable Subject Matter
Claims 4-5 and 7-11 are allowed.
Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


The closest prior art of record is Roth (US 2,684,034), as set forth above.
Regarding claim 2, Roth fails to disclose the shaft chamber is defined by a sidewall extending between an end wall and a bearing rotatably connecting the drive shaft to the housing; the drive shaft is sealed to the sidewall by a radial shaft seal within the shaft chamber thereby dividing the shaft chamber into a first volume between the end wall and the radial shaft seal and a second volume between the bearing and the radial shaft seal; the first volume is configured to receive fluid leaked through the housing to into the first volume from the high fluid-pressure region of the channel; and the port is coupled in fluid communication directly between the first volume of the shaft chamber and the low fluid-pressure region of the channel. Furthermore, there is no motivation or rationale supported by the prior art of record for one of ordinary skill in the art to modify Roth to include a shaft chamber with the two volumes as defined in claim 2 above.
	Claim 3 depends from claim 2 and includes the allowable subject matter identified for claim 2 above.
	Regarding claim 4, Roth fails to disclose the shaft chamber is defined by a sidewall extending between an end wall and a bearing rotatably connecting the drive shaft to the housing, the drive shaft sealed to the sidewall by a radial shaft seal within the shaft chamber thereby dividing the shaft chamber into a first volume between the end wall and the radial shaft seal and a second volume between the bearing and the radial shaft seal, and the first volume configured to receive fluid leaked through the housing to into the first volume from the high fluid-pressure region of the channel. Furthermore, there is no motivation or rationale 
Claim 5 depends from claim 4 and includes the allowable subject matter identified for claim 4 above.
Regarding claim 7, Roth fails to disclose the shaft chamber is defined by a sidewall extending between an end wall and a bearing rotatably connecting the drive shaft to the housing, and the drive shaft is sealed to the sidewall by a radial shaft seal within the shaft chamber thereby dividing the shaft chamber into a first volume between the end wall and the radial shaft seal and a second volume between the bearing and the radial shaft seal; a first port coupled in fluid communication directly between the high fluid-pressure region of the channel and the first volume for venting fluid directly from the high fluid-pressure region of the channel to the first volume; and a second port coupled in fluid communication directly between the first volume and the low fluid-pressure region of the channel for venting fluid directly from the first volume to into the low fluid-pressure region of the channel. Furthermore, there is no motivation or rationale supported by the prior art of record for one of ordinary skill in the art to modify Roth to include a shaft chamber with the two volumes as defined in claim 7 above.
	Claims 8 and 9 depend from claim 7 and includes the allowable subject matter identified for claim 7 above.
	Regarding claim 10, Roth fails to disclose the shaft chamber is defined by a sidewall extending between an end wall and a bearing rotatably connecting the drive shaft to the housing, and the drive shaft is sealed to the sidewall by a radial shaft seal within the shaft chamber thereby dividing the shaft chamber into a first volume between the end wall and the 
	Claim 11 depends from claim 10 and includes the allowable subject matter identified for claim 10 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Watanabe et al. (US 4,556,363) and Schofield (US 9,086,071) disclose regenerative pumps with passages between the impeller space and a shaft chamber.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN GETACHEW whose telephone number is (571)272-4826. The examiner can normally be reached Monday - Friday 11am - 7pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIAN B GETACHEW/Examiner, Art Unit 3745                                                                                                                                                                                                        
/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745